     3:17-cr-00775-TLW   Date Filed 10/15/18    Entry Number 179    Page 1 of 11




                                       -1-
              ]N THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE DISTRICT OE SOUTH CAROL]NA
                           COLUMBIA D]VISION


UNITED STATES OF AMERICA                       Criminal- No: 3: 17 -77 5
                   V
                                                            PLEA AGREEMENT
ERIC     HUGHES

                             General Provisions

                                                     , rh-
      This   PLEA AGREEMENT     is made this         I f,      day of   c,hh,n
2OIB, between the United States of funericar ds represented by
United States Attorney         SHERRI LYDON,        Assistant United States
Attorney Jim May; the Defendant, ERIC                HUGHES,     and Defendant's
attorney,    James Rogers.

       IN   CONSIDERATION    of the mutual promises made hereln, the
parties agree as follows:
1.     The Defendant agrees to plead guilty to Count 1 and 2 of the
       Indictment now pending, which charges "conspiracy to
       distribute a rJ-41100, a Schedule I            controlled substance,,"
       a violation of Title 27, United States Code, S 846 (Count.1)
       and "conspiracy to commit money l-aunderifr9," a viol-ation of
       Tit1e 18, United States Code, S 1955(h) (Count 2).
       fn order to sustain its burden of proof, the Government is
required to prove the following:
   3:17-cr-00775-TLW   Date Filed 10/15/18       Entry Number 179     Page 2 of 11




                                        .,




                                  Count      1

     a.    the defendant agreed with one or more persons;
     b.    to distribute a Schedule I controll-ed substance, that is
           u-47700

     c.    the defendant did so knowingly.
The penalty for this offense is:
     0-20 years, up to a $1,000,000, a term of supervised rel-ease
     of at least three years, and a special assessment of                     $100.



                                  Count      2

     a     the defendant agreed with one or more persons;
     b     to conduct a financial transaction that had at least                         a

           minimal effect on interstate or foreign commerce,                           oL

           used a financlal         lnstitution         which is        engaged        1n

           interstate of foreign        commerce;

     C.    the property that was the subject of t.he transactj-on                     was

           the proceeds of a specif ied               unl-awf   ul- activity,     drug

           trafflcking;
     d     the defendant knew the property represented                 some     form of
           unl-awful activity;    and

     e     the defendant knew the transaction was designed in whole
           or part to 1. Further the unlawful- activityr                         or    2.
     3:17-cr-00775-TLW    Date Filed 10/15/18   Entry Number 179   Page 3 of 11




                                        -3-
                Conceal or dlsguise       the nature,      the location,          the
                ownership or the source of the proceeds.
The penalty for this offense is:
       A maximum term of imprisonment of not more than 20 years,                    a

       fine of $500,000 or twice the value of the property involved
       in the transaction    whichever is greater, and a term of
       supervised release of not more than three years in addition
       to any term of imprisonment, plus a special assessment of
       $100.00.


2.     The Defendant understands and agrees that monetary penalties
       Ii.e.,     special assessments, restitution,           fines and other
       payments required under the sentencel imposed by the Court
       are due immediately and subject to enforcement by the United
       States as civil      judgments, pursuant to 18 USC S 3613.                 The

       Defendant also understands that payments made in accordance
       wlth instal1ment schedules set by the Court are                    minimum

       payments     only and do not precl-ude the government from seeking
       to enforce the judgment against other assets of the defendant
       at any tlme, as provlded in        18 USC   SS 361.2, 36L3 and 3664 (m)      .



       The Defendant further agrees to enter into the Bureau of
       Prisons Inmate Financial Responsibility Program if sentenced
       to a term of incarceration with an unsatisfied monetary
    3:17-cr-00775-TLW     Date Filed 10/15/18    Entry Number 179   Page 4 of 11




                                        -4-
      penalty. The Defendant further understands that any monetary
      penalty imposed is not dischargeabl-e in bankruptcy.
           A.    Special Assessment: Pursuant to 18 U.S.C.                  S3013,

                 the Defendant must pay a special assessment of
                 $100.00 for each felony count for which he is
                 convicted. This special assessment must be paid at
                 or before the time of the guilty plea hearing.
            B.   Restitution: The Defendant agrees to make full-
                  restitution under 18 U.S.C. S 3556 in an amount to
                 be determined by the Court at the time of
                  sentencing, which amount is not limited to the
                  count (s) to which the Defendant pled guilty,                    but
                 will       lnclude restitution           to   each and every
                  identifiable victim           who may have been harmed    by his
                  scheme    or pattern of criminal activity, pursuant to
                  l-8 U.S.C. S    3663. The Defendant agrees to cooperate
                  fu11y with the Government in identifying                         alI
                  victlms.
            C.    Fines: The Defendant understands that the Court may
                  impose a fine pursuant to 18 U.S.C. SS 3571 and
                  3512.

3     Provided the Defendant complies with al-l- the terms of thj-s
      Agreement, the United States agrees to move to dismiss the
     3:17-cr-00775-TLW   Date Filed 10/15/18   Entry Number 179   Page 5 of 11




                                        -5-
       remainj-ng counts of the Indictment Iand any other indictments
       under this numberl at sentencing. The Defendant understands
       that the Court    may   consider these dlsmissed counts as relevant
       conduct pursuant to S181.3 of the Unlted States Sentencing
       Guidelines.


4      The Defendant understands that the obligations of the
       Government    within the Ptea Agreement are expressly contingent
       upon the Defendant's abiding by federal and state laws and
       complying with any bond executed in this case. In the event
       that the Defendant fails to comply with any of the provisions
       of this Agreement, either express or implied, the             Government

       will- have the right, at its sole election, to void all of its
       obligations under this Agreement and the Defendant will not
       have any right          to withdraw his plea of guilty            to the
       offense (s) enumerated herein.
                                   Forfeiture

5.     The Defendant agrees to vofuntarily surrender to, and not to
       contest the forfeiture by, the United States of America of
       any and al-l- assets and property, or portions thereof ,             owned

       or purchased by the Defendant which are subject to forfeiture
       pursuant to any provlsi-on of law and which are in the
       possession or control of the Defendant or Defendant's
3:17-cr-00775-TLW   Date Filed 10/15/18   Entry Number 179   Page 6 of 11




                                  -6-
  nominees. The assets to be forfeited specifically                include,
  but are not Iimited to, a money ;udgment 1n an amount to be
  determined by the Court, representlng the amount of gross
  proceeds of the offense(s) of convlction.


  Following the entry of this plea agreement, defendant agrees
  to the Court's prompt entry of a Preliminary Order of
  Forfeiture incorporating a money judgment as mandated by
  Fed.R.Crim.P. 32.2, which shall in any event, be submitted
  for entry before sentencing. Defendant acknowl-edges that                  he

  understands that the entry of a forfeiture money judgment is
  part of the sentence that will be imposed in this case,                   and

  waives any failure       by the Court to advise hlm of this,
  pursuant to Rul-e 11(b) (1) (J) or otherwise, at any time his
  guilty plea is accepted.


  The Defendant agrees that the United States sha11, dt its
  option, be entitled         to the forfeiture         of any property
  (substitute assets) of the Defendant up to the val-ue of the
  money   ;udgment. The Court shall retaj-n jurisdiction to settl-e
  any disputes arising from application of thls clause.                     The

  Defendant agrees that forfeiture            of substitute assets           as

  authorized herei-n shal-l not be deemed an alteration of the
     3:17-cr-00775-TLW   Date Filed 10/15/18    Entry Number 179   Page 7 of 11




                                        -7-
       Defendant's sentence. The Defendant understands that he is
       jointly   and severally l-iable            f   or payment of the      money

       judgment, along with any co-defendants against whom a                money

       judgment is imposed.


       The Defendant agrees to take al1 steps necessary to identify
       and locate al-l substitute assets and to transfer custody of
       such assets to the United States before the Defendant's
       sentencing. The Defendant agrees to take all steps necessary
       to assist the government in obtaining clear title                   to     any

       substitute assets before the Defendant's sentenci-ng. In
       addition to providing fu11 and complete information about
       substitute assets, these steps include, but are not l-imited
       to, the surrender of title,            the signing of a consent decree
       of forfeiture,     and signlng of any other documents necessary
       to effectuate such transfers.
                         Merger and Other Provisions
6.     The Defendant represents to the court that he has met with
       his attorney on a sufficient number of occasions and for                     a

       sufficient period of time to discuss the Defendant's case                  and

       receive advi-ce; that the Defendant has been truthful- with hls
       attorney and related alr information of which the Defendant
       is aware pertaining to the case; that the Defendant and his
     3:17-cr-00775-TLW   Date Filed 10/15/18   Entry Number 179   Page 8 of 11




                                        -8-
       attorney have dlscussed possible defenses, if               dhy, to the
       charges in the Indictment lncluding the existence of any
       exculpatory or favorable evidence or witnesses, discussed the
       Defendant's right to a public trial          by jury or by the Court,
       the right     to the assistance of counsel throughout the
       proceedings, the right to call wltnesses in the Defendant's
       behalf and compel their attendance at trial- by subpoena, the
       right   to    confront and cross-examj-ne the government's
       witnesses, the Defendant's right to testify 1n hi-s own behalf,
       or to remain sil-ent and have no adverse lnferences drawn from
       his silence; and that the Defendant, with the advice of
       counsel, has weighed the relative benefits of a trial- by jury
       or by the Court versus a plea of guilty pursuant to thls
       Agreement, and has entered thls Agreement as a matter of the
       Defendant's free and voluntary choice, and not as a resul-t of
       pressure or intimidation by any person.
7.     The Defendant is aware that 18 U.S.C. S 3742 and 28 U.S.C.                S


       2255 afford every defendant certain rights to contest                     a

       conviction and/or sentence. Acknowledging those rights, the
       Defendant, in exchange for the concessions made by the
       Government   in this Plea Agreement, walves the right to contest
       either the conviction or the sentence in any direct appeal or
       other post-conviction action, including any proceedings under
    3:17-cr-00775-TLW      Date Filed 10/15/18    Entry Number 179   Page 9 of 11




                                           -9-
      28      C. S
            U. S.         2255   .   This waiver does not apply to claims of
      j-neffective assistance of counsel, prosecutorial misconduct,
      or future changes in the law that affect the defendant's
      sentence. This agreement does not affect the rights or
      obligations of the Government as set forth in 1B U.S.C.                        S


      31 42   (b)   . Nor does it Iimlt the Government in its          comments     in
      or responses to any post-sentencing matters.
I     The Defendant waives a1l rights, whether asserted directly or
      by a representatlve, to request or receive from any department
      or agency of the United States any records pertaining to the
      investigation or prosecutj-on of this case, including without
      limitation any records that may be sought under the                   Freedom

      of Information Act, 5 U.S.C. S 552, or the Privacy Act of
      797   4, 5 U. S. C. S 552a.
9     The parties hereby agree that this Plea Agreement contains
      the entire agreement of the partles; that this                     Agreement

      supersedes all prior promises, representations and statements
      of the parties; that this Agreement shall not be binding                      on

      any party until the Defendant tenders a plea of guilty to the
      court having          jurisdiction         over thls   matter; that this
      Agreement may         be modified only in writing slgned by alI
      parties; and that any and all other promises, representations
     3:17-cr-00775-TLW   Date Filed 10/15/18   Entry Number 179    Page 10 of 11




                                        -10-
          and statements, whether made prior to, contemporaneous with
          or after this Agreement, are nu11 and void.



Dat                                      HUGHES


 />-t6'tt
 I
DATE                            JAMES ROGERS
                                ATTORNEY FOR THE            DANT



                                 SHERRI   A.   LYDON
                                 UNI      )1


     {D   15   -t9
Date                               M           s)
                                 ASSTSTANT UNITED STATES ATTORNEY
     3:17-cr-00775-TLW     Date Filed 10/15/18     Entry Number 179     Page 11 of 11




                                           -l t-
                  U. S. DEPARTMENT OF JUSTICE
                Statement of Special Assessment Amount

  This statement reflects your special assessment only. There may be
  other penalties imposed at sentencing. This Special Assessment is
  due and payable at the time of the execution of the nlea asreement.


                        ACCOUNT                    RMA TION
CRIM. ACTION NO.:              3:t7 -775
DEFENDAIITIS NAMB:             ERIC HUGHES
PAY THIS AMOUNT:               $200.00
PAYMENT DUE ON OR                                            (date plea agreement signed)
BEFORE:


  MAKE CHECK OR MONEY ORDER PAYABLE TO:
  CLERK, U.S. DISTRICT COURT

  PAYMENT SHOULD BE SENT TO:
  Clerk, fI.S. District Court
  Matthew J. Perry, Jr. Courthouse
  901 Richland Street
  Columbia, SC 29201

  OR HAND DELIVERED TO:
  Clerk's Office
  Matthew J. Perry, Jr. Courthouse
  901 Richland Street
  Columbia, SC 29201 (Mon. - Fri. 8:30 a.m.- 4:30 p.m.)
  INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER (A_Not seryl_catl)

  ENCLOSE THIS COUPON TO INSURE PROPER and PROMPT APPLICATION OF PAYMENT
